 
Exhibit 10.1
 
July 2, 2015
 
Mr. Ping Wang
Chairman of the Board of Directors and Chief Executive Officer
Aoxin Tianli Group, Inc.
Suite K, 12th Floor, Building A, Jiangjing Mansion
228 Yanjiang Ave., Jiangan District, Wuhan City Hubei Province, China 430010
 
Via e-mail: ir@tianli-china.com; 630523093@qq.com; vmcgill@evw.com
 
Re:      Immediate Resignation from Board of Directors
 
Dear Mr. Wang:
 
Effective immediately, I hereby tender my resignation as an independent Director
of Aoxin Tianli (“the Company”). Although I was only recently appointed to the
Board, after careful consideration of certain events and the Company’s corporate
governance environment, I am not able and will not continue to be a Director of
the Company.
 
Sincerely,
/s/ Anthony S. Chan
Anthony S. Chan
 
cc: Mr. Vincent McGill